United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baldwin Park, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0652
Issued: April 25, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 31, 2017 appellant filed a timely appeal from August 18, 2016 and January 13,
2017 nonmerit decisions of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days elapsed from OWCP’s last merit decision, dated January 21, 2016, to the filing of
this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of the claim.
ISSUE
The issue is whether OWCP properly denied appellant’s requests for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 11, 2006 appellant, then a 51-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging injury to his upper extremities due to performing his repetitive
1

5 U.S.C. § 8101 et seq.

work duties. He described his duties including casing of mail (letters and flats) about two to three
hours a day, carrying and delivering mail about six to seven hours a day, and holding letters with
a stack of flats on his left arm. OWCP accepted the claim for bilateral carpal tunnel syndrome;
right lateral epicondylitis; right lesion of ulnar nerve; bilateral tenosynovitis of hand and wrists,
and unspecified mononeuritis right upper limb, and paid appropriate compensation benefits.
Appellant underwent OWCP-approved right wrist and right elbow surgery on April 11, 2007 and
left wrist surgery on November 30, 2007. He eventually returned to modified light duty, working
four hours per day delivering mail. OWCP paid appellant intermittent wage-loss compensation on
the supplemental rolls as of August 18, 2006.
In February 2015, OWCP referred appellant to Dr. Michael J. Einbund, a Board-certified
orthopedic surgeon, for a second opinion evaluation to determine the status of his employmentrelated injury and whether there were any residuals of the accepted conditions.
In a March 24, 2015 report, Dr. Einbund determined that appellant no longer had any
objective residuals of the accepted injuries and could return to work in a full-time, full-duty
capacity. He concluded that “the treating physician [Dr. Trieu Tran, an orthopedic surgeon] is
providing work restrictions which are not associated with the accepted claim. As it relates to work
restrictions associated with the upper extremities, there are no objective findings which support
the high level limitations ... the only objective findings noted today re[garding] the surgical scars
for both wrists and right elbow, otherwise there are no objective residuals. The physical
examination is within normal limits.”
By decision dated June 12, 2015, OWCP terminated appellant’s wage-loss compensation
and medical benefits, effective June 12, 2015, finding that the weight of the medical evidence
rested with the opinion of Dr. Einbund.
On November 9, 2015 appellant submitted a request for reconsideration. In support of his
request he submitted an October 19, 2015 report, from Dr. Basimah Khulusi, a physiatrist and
family practitioner. Dr. Khulusi related that, based on July 31, 2015 nerve conduction study,
appellant continued to have slowing of conduction of the neurological impulses traveling along
the median nerve down to his hands. She opined that this objectively proved that the carpal tunnel
condition was not resolved and explained appellant’s continued symptoms of numbness in his
hands. Dr. Khulusi indicated that the objective finding showed that Dr. Einbund’s opinion was
wrong. She noted that appellant continued to have significant symptoms affecting his right wrist
and hand as a result of the tenosynovitis and continuing slowing of the median nerve. Appellant
also continued to have slowing of conduction of the median nerve on the left. Dr. Khulusi noted
that Dr. Einbund did not attempt to obtain any objective findings from medical testing before he
offered his medical opinion.
By decision dated January 21, 2016, OWCP denied modification of its June 12, 2015
decision. It found that the October 19, 2015 report from Dr. Khulusi was insufficient to show that
the previous decision was incorrect or created a conflict with Dr. Einbund’s second opinion.
On March 24, 2016 appellant requested reconsideration. In support of his request,
appellant submitted a March 17, 2016 report from Dr. Khulusi. Dr. Khulusi referenced her
October 19, 2015 report, in which she explained the objective findings affecting appellant’s wrists
and elbows. She indicated that Dr. Einbund’s March 24, 2015 opinion was based only on his
2

physical examination. Dr. Khulusi stated that Dr. Einbund failed to test the function of the muscles
that were innervated by the diseased nerves. Dr. Einbund also did not base his decision on any
current diagnostic studies. Dr. Khulusi concluded that Dr. Einbund’s opinion was based on
cursory examination with no current clinical tests and therefore carried little weight, compared to
her opinion that appellant continued to suffer residuals as a result of his work injury. She indicated
that her evaluations included testing the muscles innervated by the diseased nerves and current
medical studies including magnetic resonance imaging scans and electromyography.
By decision dated May 2, 2016, OWCP denied appellant’s reconsideration request. It
found that Dr. Khulusi’s report was cumulative of evidence already contained in the case file and
that she provided the same arguments previously addressed.
On May 25, 2016 appellant requested reconsideration. In a May 12, 2016 report,
Dr. Khulusi related that in her last report dated March 17, 2016, she had offered new evidence
which showed that Dr. Einbund’s opinion was deficient and “based on cursory examination and
no current clinical tests, and therefore carries little weight compared to our opinion.” She
requested that appellant’s benefits be reinstated because her evaluations showed that appellant
continued to suffer residuals as a result of his employment injury.
By decision dated August 18, 2016, OWCP denied appellant’s reconsideration request. It
found that Dr. Khulusi’s May 12, 2016 report did not support that OWCP erroneously applied or
interpreted a point of law. OWCP further found that Dr. Khulusi’s report was irrelevant or
immaterial as her responses did not directly address or provide an explanation as to how the current
diagnostic findings were related to the work injury such that appellant’s compensation benefits
should be reinstated.
On January 6, 2017 appellant again requested reconsideration. In support of the request,
he submitted a December 22, 2016 report from Dr. Khulusi. In her report, Dr. Khulusi asserted
that there was a conflict in medical opinion between appellant’s treating physician and the second
opinion evaluator. She cited to sections in the Federal (FECA) Procedure Manual pertaining to
referral to a referee evaluation and requested that appellant be referred for a referee evaluation.
By decision dated January 13, 2017, OWCP denied appellant’s request for reconsideration
of the merits of his claim. It found that Dr. Khulusi’s December 22, 2016 report was cumulative
and repetitious of evidence previously of record.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.2 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.3 A timely application for reconsideration, including all
supporting documents, must set forth arguments and contain evidence that either: (i) shows that
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on [his/her] own motion or on application.” 5 U.S.C. § 8128(a).
2

3

20 C.F.R. § 10.607.

3

OWCP erroneously applied or interpreted a specific point of law; (ii) advances a relevant legal
argument not previously considered by OWCP; or (iii) constitutes relevant and pertinent new
evidence not previously considered by OWCP.4 When a timely application for reconsideration
does not meet at least one of the above-noted requirements, OWCP will deny the request for
reconsideration without reopening the case for a review on the merits.5
ANALYSIS
The Board finds that OWCP properly denied appellant’s requests for reconsideration.
In his May 25, 2016 and January 6, 2017 requests for reconsideration, appellant did not
show that OWCP erroneously applied or interpreted a specific point of law, or advance a relevant
legal argument not previously considered by OWCP. Thus, he is not entitled to a review of the
merits of his claim based on the first and second above-noted requirements under section
10.606(b)(3).
In support of his May 25, 2016 reconsideration request, appellant submitted a May 12,
2016 report from Dr. Khulusi in which she noted that new medical opinion was related in her
March 17, 2016 report which showed that Dr. Einbund’s opinion was deficient and “based on
cursory examination and no current clinical tests, and therefore carries little weight compared to
our opinion.” OWCP’s May 2, 2016 decision had previously addressed the information contained
in Dr. Khulusi’s March 17, 2016 report and found that it was cumulative and substantially similar
to evidence of record. This information is also cumulative as it adds no new findings as to whether
appellant had continuing disability or residuals following the termination of his compensation
benefits. The Board has held that newly submitted evidence which is only repetitive or duplicative
of evidence existing in the record is not sufficient to warrant further merit review.6
In support of his January 6, 2017 reconsideration request, appellant submitted a
December 22, 2016 report of Dr. Khulusi in which she asserted that there was a conflict in medical
opinion between appellant’s treating physicians and the second opinion evaluator. Dr. Khulusi
cited to sections in Federal (FECA) Procedure Manual pertaining to referral to a referee evaluation
and requested that appellant be referred for referee evaluation. To the extent Dr. Khulusi is
referring to her opinion that appellant continued to suffer residuals as a result of his work injury
which conflicts with Dr. Einbund’s opinion, this argument was previously considered by OWCP
in its January 21, 2016 decision, who determined that the weight of the medical evidence remained
with Dr. Einbund. This evidence is cumulative and thus substantially similar to evidence that was
already contained in the case file and previously considered.7
The Board accordingly finds that appellant was not entitled to a merit review of the claim.
Appellant did not show that OWCP erroneously applied or interpreted a specific point of law,
4

Id. at § 10.606(b)(3).

5

Id. at § 10.608(a), (b).

6

A.L., Docket No. 08-1730 (issued March 16, 2009).

7

Id.

4

advance a relevant legal argument not previously considered by OWCP, or submit relevant and
pertinent new evidence not previously considered by OWCP. Pursuant to 20 C.F.R.
§ 10.606(b)(3), OWCP properly denied merit review.
On appeal appellant indicates that he still has pain, numbness, and tingling in his hands and
wrists and that his doctor had submitted several reports showing that Dr. Einbund’s opinion was
wrong. He requested to have his case reopened or be sent to a referee examiner. However, as
noted above, the Board does not have jurisdiction over the merits of the termination decision. The
issue is whether appellant met any of the requirements of 20 C.F.R. § 10.606(b)(3) that would
require OWCP to review the merits of the claim. For the reasons discussed, appellant was not
entitled to a review of the merits of the claim in this case.
CONCLUSION
The Board finds that OWCP properly denied appellant’s requests for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the January 13, 2017 and August 18, 2016 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: April 25, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

